Order, Supreme Court, New York County (Milton A. Tingling, J), entered July 28, 2006, which denied defendants’ motion to dismiss the complaint and granted plaintiffs cross motion for leave to serve a late notice of claim, unanimously reversed, on the law, without costs, the motion granted and the cross motion denied. The Clerk is directed to enter judgment in favor of defendants dismissing the complaint.
Plaintiff failed to file the motion for leave to serve a late notice of claim within the applicable period of limitations. The action is thus time-barred (see Kellogg v Office of Chief Med. Examiner of City of N.Y., 24 AD3d 376 [2005]; Hall v City of New York, 1 AD3d 254 [2003]).
We have considered plaintiffs remaining arguments and find *230them without merit. Concur—Andrias, J.P, Friedman, Marlow, Williams and Catterson, JJ.